

Exhibit 10.17


Date of Grant: [●]


BUCKEYE PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT GRANT AGREEMENT
THIS PERFORMANCE UNIT GRANT AGREEMENT (this “Agreement”), dated as of [●], is
delivered by Buckeye GP LLC, a Delaware limited liability company (the
“Company”), to [●] (the “Participant”).




RECITALS


A.    The Buckeye Partners, L.P. 2013 Long-Term Incentive Plan (the “Plan”),
provides for the grant of performance units, which are phantom (notional) rights
that represent the right to receive one or more limited partnership units (a
“Unit”), of Buckeye Partners, L.P., a Delaware limited partnership (the
“Partnership”), as determined by the Committee (as defined in the Plan). The
Plan also permits the granting of rights to receive an amount in cash equal to,
and at the same time as, the cash distributions made by the Partnership with
respect to a Unit during the period such performance unit is outstanding
(“DERs”). Employees, non-employee directors, consultants and advisors of the
Company, the Partnership and the Partnership’s Affiliates (as defined in the
Plan) are eligible to participate in the Plan. Each of the Company, the
Partnership and the Partnership’s Affiliates, as applicable, is referred to
herein as the “Employer.”


B.    The Committee has decided to make a performance unit grant, with DERs,
subject to the terms and conditions set forth in this Agreement and the Plan, as
an inducement for the Participant to promote the best interests of the
Partnership. The Participant may receive a copy of the Plan by contacting [●] at
[●] or [●].


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Grant of Performance Units. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby confirms the grant to the
Participant of [●] Performance Units (the “Performance Units”) as of the Date of
Grant set forth at the top of the cover page to this Agreement (the “Date of
Grant”). The Performance Units will become vested in accordance with Paragraph 3
below and will be distributed in accordance with Paragraph 4 below. Except as
otherwise provided below, prior to the date the Performance Units are
distributed as Units in accordance with Paragraph 4 below, the Participant will
not be deemed to have any voting rights or cash distribution rights with respect
to any Units subject to this grant. For purposes of this Agreement, each
Performance Unit shall be equivalent to one Unit.







--------------------------------------------------------------------------------




2.Performance Unit Account. The Company shall establish and maintain a
Performance Unit account, as a bookkeeping account on its records (the
“Performance Unit Account”), for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant pursuant to this Agreement. The Participant shall not have any
interest in any fund or specific assets of the Employer by reason of this grant
or the Performance Unit Account established for the Participant.


3.Vesting.


(a)    Except as otherwise provided in subparagraphs (b), (c), (d), (e), and (f)
below, the Participant will become vested in the Performance Units awarded
pursuant to this Agreement based on the achievement of performance goals over a
three-year Performance Period (as defined in the Plan) as set forth on the
attached Exhibit A (the “Restriction Period”), provided the Participant does not
incur a termination of employment or service with the Employer prior to the end
of the Restriction Period. The amount payable with respect to the Participant’s
Performance Units shall be determined by multiplying each Performance Unit
granted by a payout performance multiplier of between zero percent and two
hundred percent (0%-200%), which shall be determined based upon actual
performance compared to the performance goals as described on Exhibit A.


(b)    Except as otherwise provided in this Agreement, if the Participant
terminates employment or service with the Employer prior to the end of the
Restriction Period, the Performance Units credited to the Participant’s
Performance Unit Account that have not vested as of the date of termination
shall terminate and the corresponding Units shall be forfeited; provided,
however, that if the Participant terminates employment or service with the
Employer on account of death or Disability (as defined in the Plan), all of the
Participant’s unvested Performance Units shall vest and be paid immediately
based on a payout performance multiplier of one hundred percent (100%).


(c)    If the Participant terminates employment or service with the Employer on
account of a termination by the Employer without Cause (as defined in the Plan)
with less than six months left prior to the end of the Restriction Period, the
Performance Units credited to the Participant’s Performance Unit Account that
have not vested will vest on a pro-rated basis, based on the actual performance
results for the Restriction Period, pro-rated for the period the Participant was
employed by the Employer; provided, however, that if the Participant terminates
employment or service with the Employer on account of a termination by the
Employer without Cause with six months or more left prior to the end of the
Restriction Period, the Performance Units credited to the Participant’s
Performance Unit Account that have not vested will vest on a pro-rated basis,
based on a payout multiplier of 100%.


(d)    Subject to the Required Notice (as defined below), if the Participant
terminates employment or service with the Employer on account of Retirement (as
defined in the Plan), then the Performance Units credited to the Participant’s
Performance Unit Account that have not vested will vest in full, based on the
actual performance results for the Restriction Period. The vesting of
Performance Units under this subparagraph will be subject to such


2



--------------------------------------------------------------------------------




terms and conditions as the Committee determines, including the Participant’s
agreement to be bound by restrictive covenant obligations, such as
non-competition or non-solicitation covenants and/or such other restrictions as
the Committee determines. Unless otherwise determined by the Committee, the
Participant must provide the Employer with one (1) year or more of advance
written notice if the Participant intends to terminate employment or service
with the Employer on account of the Participant’s Retirement pursuant to this
subparagraph (d) (the “Required Notice”).


(e)    If a Change in Control (as defined in the Plan) occurs after the Date of
Grant of the Performance Units subject to this Agreement and while the
Participant is employed by, or providing service to the Employer, but prior to
the end of the Restriction Period, and the Participant terminates employment or
service on account of (i) a termination by the Employer without Cause, or (ii) a
resignation for Good Reason (as defined in the Plan), during the Change of
Control Period (as defined in the Plan), the portion of such Performance Units
credited to the Participant’s Performance Unit Account that have not vested
shall vest and be paid based on a payout performance multiplier of one hundred
percent (100%) within the thirty (30) day period following the termination of
employment or service to the Employer.


(f)    Notwithstanding any other provisions set forth in this Agreement or in
the Plan, if the Participant ceases to be employed by, or provide service to,
the Employer on account of a termination by the Employer for Cause, any
Performance Units credited to the Participant’s Performance Unit Account that
have not vested as of such date shall immediately terminate and become null and
void.


4.Distribution. The Performance Units credited to the Participant’s Performance
Unit Account that vest pursuant to Paragraph 3 above in accordance with Section
3 above and Exhibit A, that do not exceed the limit on Grants to any one
individual provided in Section 3(b) of the Plan shall become converted to Units
to be issued under the Plan and shall be distributed as soon as practicable
following the date the Performance Units vest in accordance with Section 3 above
and Exhibit A, or as set forth in this Agreement. Any Performance Units credited
to the Participant’s Performance Unit Account in excess of the limit on Grants
to any one individual provided in Section 3(b) of the Plan shall be paid as a
Cash Award (as defined herein) as soon as practicable following the date the
Performance Units vest in accordance with Section 3 above and Exhibit A, or as
set forth in this Agreement. For purposes of this Agreement, a “Cash Award” is
the amount in cash determined by multiplying the number of Performance Units by
the Fair Market Value of a Unit on the date that the Performance Units vest in
accordance with Section 3 above and Exhibit A.


5.DERs. A DER shall be paid at the same time and under the same conditions as
the underlying Performance Units are paid. No payments of DERs will be made
prior to the end of the Restriction Period or if the Participant ceases to be
employed by, or provide service to, the Employer prior to the end of the
Restriction Period for any reason other than Retirement, death, Disability or
involuntary termination by the Employer without Cause. The DERs will be paid to
the Participant in cash or Units as determined by the Committee in its sole
discretion as soon as practicable following the Restriction Period.


3



--------------------------------------------------------------------------------






6.Acknowledgment by Participant. By executing this grant, the Participant hereby
acknowledges that with respect to any right to a distribution and DERs pursuant
to this Agreement, the Participant is and shall be an unsecured creditor of the
Partnership without any preference as against other unsecured general creditors
of the Partnership, and the Participant hereby covenants for himself or herself,
and anyone at any time claiming through or under the Participant, not to claim
any such preference, and hereby disclaims and waives any such preference that
may at any time be at issue, to the fullest extent permitted by applicable law.
The Participant also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan, and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.


7.Restrictions on Issuance or Transfer of Units. The obligation of the Company
to deliver Units upon distribution of the Performance Units shall be subject to
the condition that if at any time the Committee shall determine in its
discretion that the listing, registration or qualification of the Units upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of the Units, the Units may
not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. In the event an exemption from
registration under the Securities Act of 1933 (the “Securities Act”) is
available, the Participant, if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws. No
sale or disposition of Units acquired pursuant to this grant by the Participant
shall be made in the absence of an effective registration statement under the
Securities Act with respect to such Units unless an opinion of counsel
satisfactory to the Company that such sale or disposition will not constitute a
violation of the Securities Act or any other applicable securities laws is first
obtained.


8.Grant Subject to Plan Provisions. This grant is made pursuant to the Plan and
the Cash Plan, the terms of which are incorporated herein by reference, and in
all respects shall be interpreted in accordance with the Plan and the Cash Plan,
as applicable. In the event of any contradiction, distinction or difference
between this Agreement and the terms of the Plan or the Cash Plan, as
applicable, the terms of the Plan or the Cash Plan, as applicable, will control.
This grant is subject to the interpretations, regulations and determinations
concerning the Plan and the Cash Plan, as applicable, established from time to
time by the Committee in accordance with the provisions of the Plan and the Cash
Plan, as applicable, including, but not limited to, provisions pertaining to (i)
rights and obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of Units, (iii) changes in capitalization of the
Partnership, and (iv) other requirements of applicable law. The Committee shall
have the authority to interpret and construe this Agreement pursuant to the
terms of the Plan and the


4



--------------------------------------------------------------------------------




Cash Plan, as applicable, and its decisions shall be conclusive as to any
questions arising hereunder. By receiving this grant, the Participant hereby
agrees to be bound by the terms and conditions of the Plan, the Cash Plan, and
this Agreement. The Participant further agrees to be bound by the determinations
and decisions of the Committee with respect to this Agreement, the Plan, and the
Cash Plan and the Participant’s rights to benefits under this Agreement, the
Plan, and the Cash Plan and agrees that all such determinations and decisions of
the Committee shall be binding on the Participant, his or her beneficiaries and
any other person having or claiming an interest under this Agreement, the Plan,
and the Cash Plan on behalf of the Participant.


9.Assignment and Transfers. No Performance Units or DERs awarded to the
Participant under this Agreement may be transferred, assigned, pledged or
encumbered by the Participant, except (i) by will or by the laws of descent and
distribution or (ii) pursuant to a domestic relations order. Except as set forth
above, any attempt to transfer, assign, pledge or encumber the Performance Units
or DERs by the Participant shall be null, void and without effect. The rights
and protections of the Company hereunder shall extend to any successors or
assigns of Company.


10.Taxes/Withholding. The vesting of Performance Units, as well as any amounts
received upon distribution of Performance Units pursuant to Paragraph 4 above,
and the payment of cash or Units for any DERs, is treated as taxable income to
the Participant, subject to withholding, and the Participant shall be solely
responsible for all tax consequences that result from the vesting and
distribution of the Performance Units, as well as any subsequent sale of Units
and the payment of cash with respect to DERs. The Employer is authorized to
withhold from any payment due or transfer made under this grant or from any
compensation or other amount owing to the Participant, the amount (in cash or
Units that would otherwise be issued pursuant to this grant as determined by the
Committee) of any applicable withholding taxes that are due in respect of this
grant, the lapse of restrictions thereon, or any payment or transfer under this
grant and to take such other action as may be necessary in the opinion of the
Employer to satisfy its withholding obligations for the payment of such taxes.
If Units are withheld, the Units withheld may not exceed the minimum applicable
tax withholding amount (except as determined by the Committee in its sole
discretion).


11.No Rights as Unitholder. The Participant shall not have any rights as a
Unitholder of the Partnership, including the right to any cash distributions
(except as provided in Paragraph 5), or the right to vote, with respect to any
Performance Units.


12.Employment Not Affected. This grant of Performance Units and DERs shall not
confer upon the Participant any right to be retained by, or in the employ or
service of, the Employer and shall not interfere in any way with the right of
the Employer to terminate the Participant’s employment or service at any time.
The right of the Employer to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.


13.Effect on Other Benefits. The value of Units and DERs distributed with
respect to the Performance Units shall not be considered eligible earnings for
purposes of any


5



--------------------------------------------------------------------------------




other plans maintained by the Employer. Neither shall such value be considered
part of the Participant’s compensation for purposes of determining or
calculating other benefits that are based on compensation, such as life
insurance.


14.Amendments. The Company may waive any conditions or rights under and amend
any terms of this Agreement, provided that no change shall materially reduce the
benefit to the Participant without the consent of the Participant, except as
necessary to comply with the requirements of Paragraph 17 below.


15.Governing Law. The validity, construction, interpretation and effect of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof, and applicable federal law.


16.Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the principal office
of the Company, and any notice to the Participant shall be addressed to such
Participant at the current address shown in the records of the Employer, or to
such other address as the Participant may designate to the Employer in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.


17.Section 409A of the Internal Revenue Code. This Agreement is intended to
comply with an exemption to section 409A of the Internal Revenue Code of 1986,
as amended, (the “Code”) and the regulations promulgated thereunder. To the
extent that any provision of this Agreement or the Plan would cause a conflict
with the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. This Agreement
may be amended without the consent of the Participant in any respect deemed by
the Committee to be necessary in order to preserve compliance with section 409A
of the Code.


[SIGNATURES APPEAR ON FOLLOWING PAGE]


6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.






BY APPROVAL OF THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BUCKEYE
GP LLC:
Buckeye Partners, L.P.
By: Buckeye GP LLC, as its general partner
By:______________     ________________
[●]


Date:                     
 
 



I hereby accept the Performance Units and DERs described in this Agreement, and
I agree to be bound by the terms of the Plan and this Agreement. I hereby
further agree that all of the decisions and interpretations of the Committee
with respect to this Agreement and the Plan shall be final and binding.




Participant:                     
[●]
                        
Date: _______________________________


7



--------------------------------------------------------------------------------






EXHIBIT A


Performance Goals for All Performance Units


    


8

